FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of October, 2010 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes NoX (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 4 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: An announcement on power generation increase of Huaneng Power Inc. (the “Registrant”) in the first three quarters of 2010, made by the Registrant on October 14, 2010. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this document, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this document. POWER GENERATION INCREASES 32% IN THE FIRST THREE QUARTERS OF 2010 This announcement is made pursuant to Rules 13.09(1) and (2) of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. Huaneng Power International, Inc. (the “Company”) announces its power generation in the first three quarters of 2010. According to the Company’s preliminary statistics, as of 30 September 2010, the Company’s total domestic power generation within China on consolidated basis amounted to 190.903 billion kWh, representing an increase of 32% over the same period last year. Accumulated on-grid electricity sold amounted to 179.635 billion kWh. The increase in power generation of the Company was mainly attributable to the following reasons: 1. the Company has increased its sales efforts, thereby grasping the growth trend of the national economy in 2010 and the favourable conditions for substantial increase in the national electricity demand, expanding various marketing channels and increasing power generation; 2. under the impact of the global financial crisis, the national electricity demand for the first three quarters of 2009 was depressed. The base number of the power generation was relatively lower, resulting in a relatively higher growth in 2010 as compared to the same period of last year; and 3. the electricity generation contributable by the new generating units. The power generation/on-grid electricity sold by each of the Company’s domestic power plants in the first three quarters of 2010 are listed below (in billion kWh): Domestic Power Plant Power generation for the first three quarters of 2010 Power generation for the first three quarters of 2009 Change On-grid electricity sold for the first three quarters of 2010 Liaoning Province  Dalian -0.52%  Dandong 2.77%  Yingkou 7.90%  Yingkou   Co-generation — — Inner Mongolia  Huade Wind Power — — Hebei Province  Shang’an 20.94% Gansu Province  Pingliang 66.53% Beijing  Beijing Co-generation 14.05% Tianjin  Yangliuqing   Co-generation 14.78% Shanxi Province  Yushe 11.40% Shandong Province  Dezhou 10.65%  Jining 159.15%  Xindian 9.38%  Weihai 12.86%  Rizhao Phase II 20.45% Henan Province  Qinbei 19.54% Jiangsu Province  Nantong 16.52%  Nanjing 10.35%  Taicang 7.42%  Huaiyin 15.09%  Jinling   (Combined-cycle) -12.43%  Jinling (Coal-fired) — —  Qidong Wind Power 0.105* 49.52% Shanghai  Shidongkou First 14.74%  Shidongkou Second 4.55%  Shanghai   Combined-cycle 142.43%  Shidongkou Power — — Chongqing  Luohuang 21.26% Zhejiang Province  Changxing -9.27%  Yuhuan 14.29% Hunan province  Yueyang 24.75% Jiangxi Province  Jinggangshan 187.31% Fujian Province  Fuzhou -3.77% Guangdong Province  Shantou Coal-fired 16.40%  Haimen 807.23% Total 32% * The figures relating to the power generation of Qidong Wind Power Plant for the first three quarters of 2009 are included for reference only and were not accounted for in the Company’s total power generation for the first three quarters of 2009. The accumulated power generation of Tuas Power Limited in Singapore for the first three quarters of 2010 accounted for a market share of 24.6% in Singapore, representing an increase of 0.4 percentage points as compared to 24.2% of the same period last year. By Order of the Board Gu Biquan Company Secretary As at the date of this announcement, the directors of the Company are: Cao Peixi Liu Jipeng (Executive Director) (Independent Non-executive Director) Huang Long Yu Ning (Non-executive Director) (Independent Non-executive Director) Wu Dawei Shao Shiwei (Non-executive Director) (Independent Non-executive Director) Huang Jian Zheng Jianchao (Non-executive Director) (Independent Non-executive Director) Liu Guoyue Wu Liansheng (Executive Director) (Independent Non-executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Xu Zujian (Non-executive Director) Huang Mingyuan (Non-executive Director) Liu Shuyuan (Non-executive Director) Beijing, the PRC 14 October 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By: /s/ Gu Biquan Name: Gu Biquan Title: Company Secretary Date:October 14, 2010
